Appellant was prosecuted and convicted of unlawfully betting and wagering at a game of cards, and his punishment assessed at a fine of ten dollars. The indictment charges an offense and no statement of facts nor any bills of exception accompany the record. Attached to the motion for a new trial is the affidavit of J.M. Farr, who stated that he was one of the jurors in this case as well as the case against George Lamont, and that he thought during the trial of this case he was to pass on the guilt or innocence of both parties at the same time. The affidavit as made presents a queer situation, but it states matters not verified by the record. If as a matter of fact the case of George Lamont was called and proceeded to trial, and the trial then suspended and appellant placed on trial, if the same jury was called and on examination stated they had formed an opinion as to the guilt of this defendant, this fact should have been verified by the bill of exceptions; if no objection was made to the juror after he had stated such facts, it would be too late to complain after verdict. The record discloses that George Lamont was not tried at the same time as appellant. If the matters were properly presented they might be erroneous, but as here presented we can not consider them in the absence of any bill of exception or statement of facts.
Affirmed                                            Affirmed.